TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00368-CR



                                   Darran Revada, Appellant

                                                 v.

                                  The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
    NO. D-1-DC-11-200119, THE HONORABLE CLIFFORD BROWN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Darran Revada seeks to appeal from a judgment of conviction for

possession of a controlled substance, cocaine, in an amount of one gram or more but less than four

grams. See Health & Safety Code Ann. § 481.115 (West 2010). The trial court has certified that:

(1) this is a plea bargain case and Revada has no right of appeal, and (2) Revada waived the right of

appeal. Accordingly, the appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: July 25, 2012

Do Not Publish